Title: To Thomas Jefferson from John Ross, 13 September 1793
From: Ross, John
To: Jefferson, Thomas



Dear Sir
Philadelphia Say Grange 13 Septr. 1793.
 
I have before me your favour of this date, Am much pleased when I can Serve a friend, and without troubling You with further occurrence’s on the Subject, Receive a Check for the Amount of the two Notes Sent to me, vizt. one of 215. Drs.
and 1 other of 100 Say 315 Dollars. I wish it had been convenient for You to have done my Family the pleasure to have Spent a day with us here, but under the present Unfortunate Situation of the City, it is certainly prudent to get out of the Way as Soon as possible. Wishing You an Agreeable Jaunt, Believe me with Sincerity to be very truely Dear Sir Your Most Obedt Servt

Jno Ross

